Title: To Thomas Jefferson from Nathanael Greene, 6 December 1780
From: Greene, Nathanael
To: Jefferson, Thomas



Sir
Charlotte, December 6, 1780.

I arrived at this place on the 2d instant, to which place General Gates had advanced with the army some days before I overtook him.
I find the troops under his command in a wretched condition, destitute of anything necessary either to the comfort or convenience of soldiers. It is impossible that men can render any service, if they are ever so well disposed, whilst they are starving with cold and hunger. Your troops may literally be said to be naked, and I shall be obliged to send a considerable number of them away into some secure place and warm quarters, until they can be furnished with clothing. It will answer no good purpose to send men here in such a condition, for they are nothing but added weight upon the army and altogether incapable of aiding in its operations. There must be either pride or principle to make a soldier. No man will think himself bound to fight the battles of a State that leaves him to perish for want of covering; nor can you inspire a soldier with the sentiment of pride whilst his situation renders him more an object of pity than envy. The life of a soldier in its best state is subject to innumerable hardships, but where they are aggravated by a want of provision and clothing his condition becomes intolerable, nor can men long contend with such complicated difficulties and distress,—deaths, desertion, and the hospital must soon swallow up an army under such circumstances, and were it possible for them to maintain such a wretched existence, they could have no spirit to face their enemies, and would inevitably disgrace themselves and him who commanded them. It is impracticable to preserve discipline when troops are in want of everything, and to attempt severity will only thin the ranks by a more hasty desertion. The article of clothing is but a small part of the expense in raising, equipping, and subsisting an army, and yet on this alone the whole benefit of their service depends. I wish the State to view this matter in its true point of light; some may think it is urged for the sake  of military parade, but be assured you raise men in vain unless you clothe, arm, and equip them properly for the field. I should not dwell upon this subject did I not foresee the misfortune that must follow the neglect of it. The States may seem to derive a credit from having numbers in the field, however wretched their condition, but a general with such troops can give no protection to a country. This policy may serve to disgrace an officer, but can never promote the public interest. I see by the Charleston papers, a large reinforcement is coming from New York, and part of it has already arrived. There can be no doubt but that Lord Cornwallis will push his operations this winter, and the utmost exertion on the part of the States is necessary to counteract him. I hope your Excellency, therefore, will press the Assembly to give the most speedy and effectual support to this army. We have no magazines of provisions in this State, but depend upon daily collections for support, and the State has been so ravaged by the numerous militia that have been in the field, that it is a doubt with me whether with the greatest industry and best disposition, any considerable magazines can be formed. I have parties now exploring the rivers Dan, Yadkin, and Catawba, and am not without hopes of finding them navigable with batteaux, which will enable us to transport from the Roanoke to this place, and even within thirty miles of Charleston, with only fifty or sixty miles land transportation. If this plan succeeds, I am in great hopes of receiving very considerable supplies from Virginia, but without it little is to be expected, so great is the distance and so heavy the business of land transportation. This State, from the difficulty of subsisting the regular troops, have postponed calling out their militia until a more pressing moment. This must convince your Excellency of the necessity of sending only such troops here as are fit for actual duty, as all others will rather distress than promote the service. I inclose your Excellency an account of General Sumter’s last affair with the enemy, and Colonel Washington’s success, who by stratagem, took Colonel Rugely and his party. I hope these little flashes of success will not relax the exertions of the State to give us support. I have appointed Lieutenant-colonel Carrington, Deputy Quartermaster-general for the southern army, and must beg your Excellency to give him all the aid and assistance from your State which the circumstances of the service may render it necessary to call upon you for, in the different duties of his department, as fully and amply as if I was to make the requisition myself. I have heard nothing respecting the enemy  under General Leslie since I left Petersburg, at which place I heard they had returned and landed again at Portsmouth.
